Citation Nr: 9917399	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  94-29 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 pension benefits in the amount of $1,640.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from September 1944 to April 
1946.  This appeal arises from a September 1993 decision of 
the Committee on Waivers and Compromises of the New York, New 
York Regional Office (RO), which denied the veteran's request 
for waiver of recovery of an overpayment of Section 306 
pension benefits in the amount of $1,640 on the basis that 
recovery of the debt would not be against equity and good 
conscience.  


REMAND

In this case, an overpayment in the amount of $1,640 was 
created as the result of an adjustment in the veteran's 
pension award.  By letter in April 1993, the RO notified the 
veteran of a proposal to terminate his pension benefits on 
the basis of his report of receiving retirement income of 
$2,500 and unearned income of $165 in 1989.  By letter in 
June 1993, the RO notified the veteran that his benefits were 
terminated effective January 1, 1990, on the basis of the 
additional annual income in 1989.  Evidently, the veteran's 
benefits were terminated because his 1989 income exceeded the 
maximum allowable annual limit set by regulation.  In denying 
the veteran's request for waiver of recovery of the debt in 
September 1993, the RO's Committee on Waivers indicated that 
it had received VA Form 21-0159a from the veteran in February 
1993 in which he confirmed receipt of the additional 1989 
income.  Although the veteran did not appear to contest the 
additional 1989 income in his substantive appeal received in 
February 1994, a review of the claims folder shows that his 
income confirmation in February 1993 is not of record.  
Moreover, reference is made by the RO to VA forms issued to 
Manhattan Savings Bank and the veteran in April 1992, which 
are also not of record.  The RO should associate with the 
claims folder all missing documentation referenced by the RO.

In a statement dated in December 1996, the veteran's 
representative on behalf of the veteran contested the 
creation of the overpayment and argued that the RO improperly 
terminated the veteran's pension benefits.  Specifically, the 
representative stated that the RO did not develop the record 
with regard to the amount of funeral expenses paid by the 
veteran when his wife died in 1989.  Essentially, the 
representative argued that the amount of the funeral expenses 
would have offset the amount of income that was being charged 
to the veteran in 1989.  The Board notes that the VA 
regulations provide that amounts equal to the amounts paid by 
a veteran for the last illness and burial of a deceased 
spouse are excluded from countable income for Section 306 
pension and that the payments are deducted from annual income 
for the year in which such payments are made.  38 C.F.R. 
§ 3.262(n),(p).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has concluded that it 
is improper to adjudicate an application for waiver without 
first determining the lawfulness of the debt asserted, see 
Schaper  v. Derwinski, 1 Vet. App. 430 (1991).  Although this 
holding pertained to an overpayment under the loan guaranty 
program, the Board finds this sufficiently persuasive to 
warrant further adjudicative action.  In that regard, the 
Board concludes that further development of the evidence 
regarding the creation of the overpayment is in order.  The 
RO should request information from the veteran regarding any 
payments that he made for his wife's last illness and burial 
and the date(s) on which the payments were made.  Thereafter, 
the RO should conduct an audit which would reveal precisely 
what income was considered by it in calculating the veteran's 
countable income in order to derive the amount of his VA 
benefits and what medical/burial expenses, if any, were used 
to reduce countable income.  The determination of the proper 
creation of the overpayment is relevant to the veteran's 
request for waiver of that overpayment.  

Lastly, the record shows that the veteran most recently 
submitted a financial status report in September 1993.  It 
would be useful to obtain a current financial status report 
to determine how his circumstances have changed since 
September 1993.  

Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should associate with the 
claims folder VA Form 21-0159a, received 
by the veteran in February 1993, in which 
he verified his 1989 income.  The RO 
should also associate with the claims 
folder the VA forms and any accompanying 
letters sent to Manhattan Savings Bank 
and the veteran in April 1992 regarding 
the veteran's 1989 income. 

2.  The RO should prepare an audit of the 
veteran's pension account, setting forth 
the period of the overpayment at issue, 
the amounts due and paid to the veteran, 
the amounts of income considered in 
determining pension entitlement, and all 
medical/burial expenses used to reduce 
countable income.  Once compiled, the 
audit report must be associated with the 
claims folder, and a copy must be sent to 
the veteran.  

3.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim, to include the issue 
of whether the veteran's Section 306 
pension benefits were properly 
terminated, and, if the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the applicable 
time to respond.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




